 124DECISIONS OF NATIONALLABOR RELATIONS BOARDAutomated Business Systems(Division of LittonIndustries)andLeroy C. RackhamandOgdenPrinting Pressmen and Assistants Union,No. 307,Subordinate to the International Printing Pressmenand Assistants Union ofNorth America.' Case27-RD-229March 19, 1971DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSOn June 22, 1970, the Regional Director for Region27 issued a Decision and Order in the above-entitledproceeding in which he dismissed the Petitioner'spetition for a decertification election in a unit of theEmployer's pressroom and art department employeeson the ground that a contract bar exists. TheEmployer thereafter filed a timely Request for Reviewof the Regional Director's Decision on the groundthat substantialissues areraised as to his findings (1)that a contract bar exists and (2) that Local 307 is notdefunct.On September 2, 1970, the National Labor Rela-tionsBoard by telegraphic Order granted the Petition-er'sRequest for Review. The Employer filed a briefon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the entire record withrespect to the issues under review, including theEmployer's brief on review, and makes the followingfindings:The Employer takes the position that there is nocontract bar because the contract between it andLocal 307 was canceled by mutual assent of thepartiesand that the petition should have beendismissed solely on the ground that Local 307 isdefunct.iReferred to hereinas Local 3072This contractrefers toLocal 307 as"subordinateto theInternationalPrinting Pressmenand Assistants' Union of NorthAmerica "Article 1,section 2, B, states "This agreement can be modified or amended duringitsterm onlybe written mutual agreement betweenOgdenPrintingPressmen and Assistants'Local Union No 307 and the Employer" ArticleIIprovidesthat the contract shall be effective until midnightJuly 31, 1971,"and shall continue in effectfrom year to year thereafteruntil either partyshall notify the otherin writing of desire to terminateor modify"3 In his letterof September 11, 1969, theInternational'spresident,Anthony J DeAndrade,expressedsurpriseat a new provision in thecontractwhich gave "managementthe right tounilaterallychange the 37-1/2-hour workweekto a 40-hour workweekandthe right to change theovertime provisionso that dailyovertime would not commenceafter 7-1/2hours but after 8 hours"and urgedLocal 307 torenegotiate thisparticularclause In a later letterDeAndradeexplained that he could nottake actionwhich mightbe consideredto be approvaland endorsement byThe Employer began operations at its Ogden, Utah,plant about 1954 and since that time has voluntarilyrecognized Local 307 as the representative of employ-ees in itspressroom and art department. In 1969, aftertimely notification, the Employer met with Local 307representatives to negotiate a new contract, and onJune 18, 1969, the Employer and Local 307 signed amemorandum of agreement stipulating that theexisting contract would remain in full force and effectuntil midnight July 31, 1971, with specified modifica-tions to be effective on August 31, 1969. Thereafter,on July 15, 1969, representatives of the Employer andLocal 307 signed a formal contract based upon thememorandum of agreement.2On August 11, 1969, Local 307 forwarded four fullysigned copies of the new contract to its parent,International Printing Pressmen and Assistants Un-ion of North America, herein called the International.After an exchange of letters, occasioned by theInternational's objections to certain provisions of thecontract,3 the International agreed to underwrite thecontract and on November 10, 1969, mailed to Local307 three copies of the contract with DeAndrade'ssignature of approval. Apparently the Employer didnot recieve one of these copies of the contract and wasnever notified that the International had underwrittenthe contract.Early in 1970,as a resultof dissatisfaction withsome of the International's policies, Local 307members employed by the Employer agreed at aregularmonthly meeting on February 12, 1970,4 tovote on the question of withdrawing from Local 307 atthe next monthlymeeting.At the regular meeting onMarch 12 the unitmembers, all of whom were present,voted unanimously to withdraw from Local 307,5 and,during the next few days all unit members revokedtheir checkoff authorizations.At a special meeting on March 26, and on thefollowing day, unit members signed two documents:6one,addressed to Local 307, canceling theirmembership,? and the other, addressed to the Em-ployer, requesting cancellation of the contract.8 On orabout March 27 the cancellation request was submit-theInternationalassuchactionmayprovedetrimental to theInternational'smembers at the Athens, Ohio, Litton plant4Presentatthemeetingwere 16-18 members,virtuallyalltheemployees in the unitAlthough Local 307has three members who are notemployed by the Employer,itdoes not appearthat theyare represented byLocal 307 forcollective-bargaining purposes5Two ofthe threemembers ofLocal 307 not employed by theEmployer arrived late at the meeting and were advised of the withdrawalvote6Among the signatories were the Local 307 officers,PresidentMarvinD Saundersand Secretary-Treasurer Rackham,and two other bargainingcommittee members One employee,Marilyn Towers,was absent from themeeting but signed the documents on March27, 1970rThe document statedWe theundersignedwish to cancel our membership in PrintingPressmen'sLocal 307Ogden, Utah effectiveMarch 26, 19706The document stated189 NLRB No. 32 AUTOMATEDBUSINESS SYSTEMSted to Robert Panaro, the Employer's vice presidentfor industrial relations. Panaro accepted the request,agreed to terminate the contract, and signed therequest on behalf of the Employer.On or about April 14, 1970, Rackham and Saundersresigned from their positions as officers of Local 307and Jack Shipley and Dave Sickler, who retained theirmembership in Local 307, assumed the offices ofsecretary-treasurer and president, respectively. Rack-ham turned over all Local 307 records anda pro ratapart of the Local 307 funds to Shipley. Sickler, thenew president, testified that he intends to continue toservice the 1969 contract between Local 307 and theEmployer.Upon the foregoing, especially the fact that theofficersand bargaining committee members whosigned the contract with the Employer also, togetherwith the other employees in the unit, executed thecancellation agreement with the Employer, we find,contrary to the Regional Director, that no contractbar exists to the instant decertification petition.Moreover,as it isclear that Local 307 continues toexist under new leadership and claims to represent theemployees involved, we find that it is not defunct.Therefore, as the Petitioner alleges that Local 307 isno longer the representative of the employees in theestablishedunit,we find that a question existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.We the undersigned request cancellation of contract betweenAutomated Business Systems and Printing Pressmens Union Local 307Ogden, Utah effective March 27, 19709 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,NG.R B v. Wyman-GordonCo, 394 U S759Accordingly, it is hereby directed that an election eligibility list,125Accordingly, we shall direct an election among thefollowing employees whom we find constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All pressmen, senior and junior assistants, helpers,production assistants and apprentices in all stepsofapprenticeship in the pressroom and artdepartment at the Employer's Ogden, Utah, plant,excluding office clerical employees, employeesrepresented by Bookbinders Local 77, Ogden,Utah, janitors, professional employers, guards andsupervisors as defined in the Act.[Direction of Election9 omitted from publication.]MEMBER BROWN, dissenting:As inAutomatedBusinessSystems (Divisionof LittonIndustries),10 I disagree with my colleagues. I wouldfind the Union herein to be defunct for the reasonsthat all unit members voted to resign from the Unionand signed a document to that effect; the Union'sofficers resigned and withdrew from the Union; themembers voted to distribute the union funds amongthe membership (the three remaining nonunit mem-bers receiving a pro rata share); and there have beenno union meetings and no business transacted by theUnion since the unit members and officers withdrewand transferred the books to nonunit members.Under these circumstances, I would find the Union tobe defunct and would therefore dismiss the petition inthis case.containing the names and addresses of all the eligibilevoters,must be filedby the Employerwith the Regional Director for Region27 within 7 days ofthedate ofthisDecision on Review and Directionof Election.TheRegional Directorshall make the list available to all parties to the election.No extensionof time to file this list shall be granted by the RegionalDirector except in extraordinarycircumstancesFailure to complywith thisrequirementshall be grounds for setting aside the electionwhenever properobjectionsare filed10Case 27-RD-233, 189 NLRB No. I.